Citation Nr: 0520453	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  97-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals, left scapula fracture, currently 
rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

The veteran testified at a hearing before a decision review 
officer in January 1997.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected fracture of the left scapula (minor 
extremity) is well healed, with evidence of degenerative 
joint disease.

2.  The left shoulder currently demonstrates flexion to 90 
degrees, extension to 20 degrees, external rotation to 70 
degrees, and internal rotation to 80 degrees, with weakness 
and pain.  The July 2003 VA examination indicates that the 
left shoulder weakness is attributed to rotator cuff 
impingement.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left scapula fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5202, and 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above; an October 1996 statement 
of the case; February 1997 and January 2005 supplemental 
statements of the case; and a VCAA letter was sent in June 
2004.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The June 2004 letter 
informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.   The veteran has 
received several VA examinations throughout the course of the 
appeal.

The Board notes that the June 2004 letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence in his possession 
as required by 38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

In April 1985, the RO granted the veteran noncompensable 
service connection for left scapula fracture.  This decision 
was based on service medical records that showed a left 
scapula injury in December 1972.  A January 1973 X-ray showed 
healing fracture of the left scapula.  On VA examination in 
January 1985, the veteran's left scapula injury was found to 
be asymptomatic.

In September 1996, the RO continued the noncompensable rating 
for residuals of a left scapula fracture.  This decision was 
based on a September 1996 VA examination that showed forward 
elevation and lateral elevation to 110 degrees on both sides, 
and external rotation to 75 degrees and internal rotation to 
75 degrees, both sides.  In sitting, it was noted that the 
veteran's right shoulder was a little bit higher than the 
left.  There was no tenderness over the left shoulder.  The 
diagnosis was residuals, fracture of the left scapula. 

At the January 1997 Decision Review Officer hearing, the 
veteran testified in relevant part that he had weakness and 
pain in his left shoulder.  

The June 1999 VA examination indicates that the veteran had a 
painful left shoulder, he was unable to sleep on that side, 
and he was unable to lift his shoulder from the side since 
1976.  The veteran stated that he was right-handed.  On 
examination, the veteran was unable to abduct, but with 
passive assistance the left shoulder could be brought to 
within 175 degrees of the vertical position of zero.  
External and internal rotation were complete at 85 degrees.  
There was 180 degrees pivotal position on the right side, but 
on the left side, the veteran was unable to complete a 
pivotal position.  The extremes of the ranges of abduction on 
the left were quite painful.  Minimal grating was elicited.  
The veteran was hesitant to do the motions voluntarily 
because of the pain.  There was a jog in the scapulothoracic 
rhythm as the veteran went into abduction when the rotator 
cuff passed under the acromion.  The contours of the scapula 
that could be palpated were not disturbed.  X-rays of the 
left shoulder showed degenerative disease of the 
acromioclavicular joint.  The greater tuberosity revealed 
some increase in sclerosis and a small fleck of bone or 
calcium was noted on the lateral border of the bicipital 
groove.  

The impression was degenerative joint disease of the 
acromioclavicular articulation, left shoulder, left scapular 
fracture not found.  The examiner noted that the limitation 
of function of the left shoulder was affected by limitation 
of motion, and the veteran had onset of his symptoms in the 
range of abduction at approximately 85 degrees.  It was noted 
that the veteran's left shoulder exhibited weakened muscle 
endurance.  There was a disturbance of the scapulothoracic 
rhythm that revealed incoordination.  The examiner noted that 
it was not feasible to express beyond the above degrees of 
range of motion lost, and any degree lost was unfavorable.  
It was noted that the ankylosis or partial loss of motion was 
due to the impingement of the rotator cuff and the changes of 
degeneration in the acromioclavicular articulation.  The 
examiner stated that pain could markedly limit the functional 
ability of the shoulder during flare-ups or with repetitive 
use.  

In October 1999, the RO increased the veteran's rating for 
residuals of left scapula fracture to 10 percent, effective 
June 27, 1996, the date the veteran reopened his claim.

The July 2003 VA examination indicates that the veteran had 
weakness of the short external rotators of the left shoulder, 
weakness of the forward flexion, and some arthritic changes 
with crepitus associated with the acromioclavicular joint.  
The examiner stated that the veteran had symptoms consistent 
with rotator cuff impingement.  On examination, in the left 
shoulder there was flexion to 90 degrees, extension to 20 
degrees, external rotation to 70 degrees, and internal 
rotation to 80 degrees.  It was noted that muscle testing for 
shoulder range of motion revealed weakness of the left 
external rotation and abduction to the first 30 degrees.  The 
examiner stated that in her opinion, the symptoms of left 
shoulder weakness were consistent with rotator cuff pathology 
of the shoulder itself.  

August 2003 VA treatment records indicate that the veteran 
reported increased pain in the shoulder and left arm, with 
numbness and swelling in his left hand.  The veteran stated 
that the pain started under the left shoulder blade and 
radiated down his left arm.  The pain was constant, sharp to 
dull.  

A September 2004 VA treatment record indicates that the 
veteran had range of motion of the left shoulder about 50 
percent of normal with abduction and forward flexion, and 
also slightly decreased with internal rotation.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The veteran is right-handed, therefore his left shoulder is 
his minor extremity.  The RO has assigned a 10 percent rating 
for the veteran's residuals of left scapula fracture in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5203.  Under this regulatory provision, malunion of the 
clavicle or scapula, or nonunion without loose movement, 
warrants a 10 percent evaluation for the major or minor 
extremity.  A 20 percent evaluation, for the major or minor 
extremity, requires nonunion with loose movement or 
dislocation.  This is the highest evaluation permitted under 
this diagnostic code.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 20 
percent disabling on the minor side; and limitation to 25 
degrees from the side is rated 30 percent disabling on the 
minor side.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2004).

Diagnostic Code 5202 pertains to other impairment of the 
humerus.  A 20 percent evaluation is warranted for malunion 
of the humerus of the major extremity with moderate 
deformity.  A 30 percent evaluation requires marked 
deformity.  A 20 percent evaluation is warranted for 
infrequent episodes of dislocation of the scapulohumeral 
joint of the major upper extremity with guarding of movement 
only at the shoulder level.  A 30 percent evaluation requires 
frequent episodes of dislocation and guarding of all arm 
movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Traumatic arthritis is rated under degenerative arthritis.  
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Diagnostic Code 5003.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examination upon 
which a rating decision is based must adequately portray the 
extent of the functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

As to the ratings under the limitation of motion codes, the 
September 1996 VA examination showed forward and lateral 
elevation to 110 degrees.  At the June 1999 VA examination, 
the veteran needed assistance in order to abduct.  With 
passive assistance, the left shoulder could be brought to 175 
degrees.  External and internal rotations were complete at 85 
degrees.  At the July 2003 VA examination, there was flexion 
to 90 degrees, extension to 20 degrees, external rotation to 
70 degrees, and internal rotation to 80 degrees.  A September 
2003 VA treatment record indicates left shoulder range of 
motion about 50 percent of normal.  The Board finds that the 
limitation of motion exhibited by the veteran from July 2003 
to present approximates the requirement of limitation of 
motion to the shoulder level that would warrant a rating of 
20 percent under Diagnostic Code 5201.  However, in the July 
2003 VA examination, the examiner stated that in her opinion, 
the symptoms of left shoulder weakness were consistent with 
rotator cuff pathology of the shoulder itself.  Therefore, 
the Board finds that because the veteran's current left 
shoulder symptoms cannot be attributed to the service-
connected disability of residuals of a left scapula fracture, 
an increased rating is not warranted under this code.

As to Diagnostic Code 5203, the veteran's left shoulder 
disability is not manifested by nonunion of the scapula with 
loose movement or dislocation of the scapula.  Therefore, a 
rating in excess of 10 percent under Diagnostic Code 5203 is 
not warranted.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  At the June 1999 VA 
examination, the examiner stated that pain could markedly 
limit the functional ability of the shoulder during flare-ups 
or with repetitive use, there was weakened muscle endurance 
in the veteran's left shoulder, and there was incoordination.  
In order to warrant the next highest rating (20 percent) 
available to a minor extremity under Diagnostic Code 5201, 
there must be the equivalent of limitation of motion of the 
arm to the shoulder level.  In order to warrant the next 
highest rating (20 percent) available to a minor extremity 
under Diagnostic Code 5202, there must be the equivalent of 
malunion of the humerus with moderate or marked deformity, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent or frequent episodes, and guarding.  
The Board finds that the veteran's pain-related functional 
impairment does not rise to the equivalent of a 20 percent 
rating under Diagnostic Code 5201 or a 20 percent rating 
under Diagnostic Code 5202, rather, the degree of functional 
impairment caused by residuals of a left scapula fracture, as 
set forth in the Deluca case, is contemplated in the current 
10 percent rating.  As noted above, in the July 2003 VA 
examination, the examiner stated that in her opinion, the 
symptoms of left shoulder weakness were consistent with 
rotator cuff pathology of the shoulder itself.  Therefore, 
the Board finds that because the veteran's current left 
shoulder symptoms cannot be attributed to the service-
connected disability of residuals of a left scapula fracture, 
an increased rating is not warranted as set forth in the 
Deluca case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected residuals, left scapula fracture, currently 
rated 10 percent disabling, is denied.



REMAND

This matter was previously before the Board in November 2000.  
At that time, the Board remanded the case to the RO for 
additional development of the evidence.  As part of the 
development, the Board requested a VA examination and an 
opinion as to whether the cervical arthritis is related to 
service.  A VA examination was conducted in July 2003.  The 
Board notes that the July 2003 VA examination report does not 
indicate whether the veteran's cervical spine disability is 
related to the veteran's military service.  The veteran's 
representative has also raised this point in the June 2005 
informal brief.  Therefore, the Board is of the opinion that 
further development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The claims folder and a copy of 
this Remand should be referred to the 
same VA physician who performed the 
July 2003 VA examination (if 
unavailable, to another VA 
orthopedist).  The physician is 
requested to review the claims folder 
and in an addendum provide an opinion 
as to whether it is as likely as not 
that any cervical spine disabilities, 
to include arthritis, discopathy, and 
the foraminal encroachment, are related 
to the veteran's military service or 
any incident(s) therein.  A complete 
rational for any opinion expressed 
should be included in the addendum.  
Any additional examinations or tests 
deemed necessary by the physician 
should be accomplished.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


